Citation Nr: 0217511	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  02-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased initial evaluation in excess of 
50 percent for post traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that granted the veteran's claim of 
entitlement to service connection for post traumatic stress 
disorder (PTSD), at a 50 percent evaluation.  The veteran 
disagrees with the level of evaluation assigned.


FINDING OF FACT

The veteran's PTSD is currently manifested by such symptoms 
as nightmares, sleeplessness, and reluctance be around other 
people, resulting in occupational and social impairment with 
reduced reliability and productivity, and in difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation higher than 50 percent for 
the veteran's service-connected PTSD have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed November 2001 
rating action, and were provided a Statement of the Case 
dated March 2002, and two Supplemental Statements of the 
Case both dated April 2002.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  The RO sent the 
veteran a letter in June 2001, explaining the veteran's 
rights under the VCAA.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded an examination 
during the course of this claim, dated April 2002.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There 
is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this 
claim.  Thus, even without specific notice as to which party 
will get which evidence, as all the evidence has been 
obtained, the Board can proceed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


The Facts

The veteran and his representative contend that an increased 
initial evaluation is warranted for the veteran's PTSD, 
currently evaluated as 50 percent disabling.

A review of the record reflects that service connection was 
established for PTSD at a 50 percent level by a rating 
decision of November 2001.  This was assigned effective 
March 2001, the date of the receipt of the claim.  That 
decision was based mainly on the reports of progress notes 
and outpatient treatment records, discussed below.  The 
veteran continues to disagree with the level of disability 
assigned.  With respect to this claim, the relevant evidence 
of record consists of the veteran's service medical records, 
the report of a VA examination, and VA and private 
outpatient treatment records.

The veteran's service medical records are negative for any 
complaints of, or treatment for, any psychiatric disorder, 
to include PTSD.  The veteran's service medical records do 
include a note from a civilian doctor indicating that, in 
his opinion, the veteran was not fit for service due to 
problems with his back, problems that the doctor opined were 
chiefly psychosomatic.

The veteran was seen in March 1986 with complaints of 
nervousness and problems sleeping intermittently for two 
years, with occasional dreams about Vietnam.  He indicated 
that he became depressed easily, and had a poor appetite.  
The veteran at that time was diagnosed with possible PTSD.

An individual therapy report dated March 2001 is also of 
record.  It indicates that the veteran reported that he 
"could not take it anymore."  During an interview, the 
veteran was noted to have been married to his wife for 30 
years.  He had 3 children and a grandchild, and indicated 
that he had a good relationship with his children.  He 
indicated that his daughter and grandchild lived with him, 
and that he did not have any problems with this arrangement.  
The veteran noted that he had been employed for 27 years by 
the same company.  He reported no difficulty at work, and 
indicated that his job required little interaction, which 
the veteran felt comfortable with.

Upon examination, the veteran was found to be extremely 
anxious, and crying at times.  He required nitroglycerin 
during the session.  He indicated that he goes for many days 
without sleeping.  He had frequent anxiety and panic 
attacks.  He was irritable but not combative.  He had not 
been physically violent.  He "isolates".  He reported 
fishing when he felt extremely anxious.  He had frequent 
intrusive thoughts regarding his combat experiences.  He had 
a sense of hopelessness and depression.  He stated that he 
would not kill himself, due to his relationship with his 
children and grandchild.  The veteran and his wife were 
tearful throughout the interview.

The examiner noted the military history of the veteran, 
which was mainly combat support, but did note that the 
veteran received a purple heart for a shrapnel wound.  The 
veteran also reported two incidents involving two friends of 
his who were killed in service.  The veteran was diagnosed 
with PTSD, chronic, severe, pending verification of 
stressors.  He was assessed with a Global Assessment of 
Functioning (GAF) of 50.

An outpatient treatment record dated late March 2001 
indicated that the veteran was diagnosed with Prinzmetal 
angina, exacerbated by PTSD.

The veteran was seen several times in March through January 
2002 for treatment of his PTSD.  Records over this period 
indicate that the veteran's mood had improved somewhat, and 
that he was having less intrusive thoughts about Vietnam.  
The veteran went into more specific detail about the 
stressful events that took place in Vietnam.

A letter was received in July 2001 from the veteran's wife, 
relating some of the problems that the veteran was having, 
including nightmares, avoiding people, and lack of appetite.

A letter from the veteran dated July 2001 is also of record, 
in which the veteran details the treatment he has received 
over the years for several medical conditions, including his 
PTSD symptoms.

A letter was received in July 2001 from the veteran's 
sister.  In that letter, the veteran's sister describes a 
time in 1986 or 1987 when the veteran called her, and she 
was afraid the veteran was going to kill himself.

A statement from a co-worker of the veteran's, dated July 
2001, indicated that he felt the veteran seemed depressed, 
and had mood swings.  Another statement received from 
another coworker in July 2001 indicated that, in 1985, he 
worked with the veteran, and noted one day that the veteran 
began acting strange, as if he was having flashbacks, and 
that this went on for about 20 minutes.  He further 
indicated that the veteran appeared depressed at times.
 
The veteran received a VA examination in April 2002.  The 
report of that examination indicated, in relevant part, that 
the veteran had improved somewhat during the past year, but 
then became worse again beginning in January 2002, which he 
noted was the anniversary of an in-service trauma.  The 
veteran reported he had nightmares, and dreamt about being 
shot.  He indicated that, even when he was awake, he felt as 
though someone would shoot him.  For this reason, he spent 
most of his time at work or home, and his wife reported that 
they had not been out of the house together for several 
months except to go to the doctor's office.

The veteran reported that he frequently had a difficult time 
from January to May.  He indicated that recently, he had 
been having nightmares three to four times a week.  The 
veteran's wife reported that, during the past two months, 
she was afraid the veteran would kill himself.  The veteran 
stated that he did think about killing himself during the 
past year.

He indicated that he had worked at the same company for the 
past 29 years.  He complained that he had trouble 
remembering how to do things.  He indicated that because of 
stress, he had taken time off from work many times during 
the past year.  The veteran and his wife have been married 
for over 30 years.  They have three adult children.  Their 
grandson was living with them, as was their daughter.  The 
veteran had no friends, though he is friendly with some 
people at work.

The veteran indicated that he used to do chores.  He said 
this would keep his mind occupied, however, in the past few 
months, he had done very few chores.  The veteran and his 
wife used to go to cookouts and birthday parties, but they 
rarely do this now.  In addition, the veteran's grooming and 
hygiene are poor.  His wife has to tell him when to take his 
shower.  He will continue to wear dirty socks and dirty 
clothes until his wife tells him to take them off.

Upon examination, the veteran would answer questions, but 
then would begin to talk about other topics.  His speech was 
not well organized.  Affect was depressed and anxious.  He 
cried when talking about Vietnam.  He complained of 
nightmares.  The veteran had thought about suicide, but he 
said that the thing that kept him from doing this is his 
grandson.  Different events frequently reminded the veteran 
of Vietnam.  The veteran was hypervigilant and anxious.  He 
acknowledged that he carried a gun and knife to work, 
because he worked alone most of the time, and did not want 
to let anyone hurt him.  The veteran had a strong startle 
response.  The veteran denied having an intent to kill 
himself.  Homicidal ideation was not present.

The veteran was noted to have a markedly diminished interest 
in significant activities.  He had feelings of detachment 
from people, as evidenced dramatically by his behavior at 
Thanksgiving when he sat by himself.  He had a sense of a 
foreshortened future.  He was oriented.  Concentration was 
moderately impaired.  Memory was fair.  Insight and judgment 
were only grossly intact.  The veteran was diagnosed with 
PTSD, severe, chronic.  The examiner noted that the veteran 
continued to show severe chronic PTSD.  The veteran was 
found to be functioning at present at the same level as when 
he was given a 50 percent rating.  His symptoms did 
interfere with his work, and it was not clear if he would be 
able to continue to hold his job.  He is considered to be 
competent for VA purposes.

A letter dated March 2002 from a counselor at the Vet Center 
was received in April 2002.  It indicates that the veteran 
first presented for counseling services at that Vet Center 
in April 2001.  The veteran was requesting counseling 
related to symptoms usually associated with a diagnosis of 
PTSD.  The counselor noted that the veteran had attended 
individual counseling on a bi-weekly basis, and had been 
consistent in keeping his appointments, however, he 
continued to struggle emotionally, and continued in therapy.

A doctor's note dated May 2002 indicated that the veteran 
was currently on medications for PTSD, and the physician 
requested that the veteran be placed on permanent disability 
so he could receive treatment.


The Law and Analysis

As noted, it is maintained that the 50 percent disability 
evaluation currently assigned to the veteran's PTSD is not 
adequate.  In this regard, it is pointed out that disability 
evaluations are determined by the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that, 
unless otherwise specified, the higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating 
is assigned.   38 C.F.R. § 4.7 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with the 
initial rating (a claim for an original rating) and a claim 
for an increased rating.  It also indicated that in the case 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Court in AB v. Brown, 6 Vet. App. 
35 at 38 (1993), stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law 
and it follows that an increased rating remains in 
controversy where less than the maximum is awarded.
 
In this regard, the Board notes that the veteran's service 
connected PTSD is currently evaluated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  A 50 percent rating is appropriate where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work 
and social relationships.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships. 

A 100 percent rating is warranted for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Taking into account all the evidence, the Board finds that 
the veteran is currently properly rated as 50 percent 
disabling.  Specifically, while the veteran does have 
significant symptoms, including nightmares, and intrusive 
thoughts, problems being around strangers, and problems with 
hygiene, the Board notes that the veteran has been able to 
maintain several close relationships, including a 30 year 
marriage, and relationships with his children and 
grandchild.  While the veteran admitted to having considered 
suicide, he was not found to be actively suicidal or 
homicidal upon examination in April 2002.  Further, although 
the veteran reports having some trouble at work, he has been 
able to maintain steady employment at one job for at least 
29 years.

In conclusion, the Board finds that the evidence as a whole 
does not demonstrate that the veteran's PTSD warrants more 
than a 50 percent disability evaluation under the applicable 
schedular criteria.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does 
not apply, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
50 percent rating has been in effect since the effective 
date of service connection for PTSD, and at no time has it 
been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased initial evaluation for post 
traumatic stress disorder, currently evaluated as 50 percent 
disabling, is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

